Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1,3-4,6-11,13-14 and 16-24 are allowed
	Claims 2, 5, 12 and 15 stand canceled
	The currently amended claims reflect the substance of the interview carried on 08/11/2021 by which advancing the prosecution to allowance.
Reasons for Allowance
3.    	The most representative prior art to Lee (US 2021/0195227) does not describe all the limitations of the independent claims as reflected by the amended scope of the claims where the prediction mode uses a selected optical flow refinement coding tool from candidate tools implemented by the decoder including at least an affine prediction refinement with optical flow (PROF) based coding. Rather Lee describes an affine prediction, and remains silent regarding the recited affine prediction refinement with optical flow (PROF) which may not be interpreted as describing that the BDOF and the PROF if selected, are performed in units of sub-blocks of a current block, where each sub-block of the sub-blocks has a unified sub-block size for the BDOF and the PROF, 
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/